December 2, 2010 Via EDGAR Filing Mr. Rufus Decker Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission t., N.E., Stop 4631 Washington, D.C. 20549 Re:Akeena Solar, Inc. Form 10-K for the Year ended December 31, 2009 Forms 10-Q for the Periods Ended March 31, 2010 and June 30, 2010 Definitive Proxy filed on March 19, 2010 File No. 1-33695 Dear Mr. Decker: We have received your comment letter dated November 10, 2010 in regard to our Form10-K for the year ended December31, 2009, our Forms 10-Q for the periods ended March 31, 2010 and June 30, 2010, and our Definitive Proxy Statement on Schedule 14A filed on March19, 2010.To facilitate your review, we repeat the captions and paragraphs from your comment letter, and are providing the following responses to the comments. Form 10-K for the year ended December 31, 2009 Suppliers, page 8 1. In future filings, please file material agreements such as the one with Enphase Energy as exhibits. Supplementally, we advise the Staff that we consider the materiality of our agreements at the time of their initial effectiveness and then review their materiality on a periodic basis in conjunction with the preparation of our periodic reports.We base our determination as to whether any are material agreements that are required to be filed as exhibits in accordance with Item 601(b)(10) of Regulation S-K (“Item 601(b)(10)”).We recognize that a particular commercial contract may not initially be material, and that its materiality may change over time if the commercial relationship grows in significance or our business changes. With regard to our agreement with Enphase Energy, and our other agreements with OEM manufacturers of components we purchase, we advise the Staff that in prior periods we concluded that those agreements did not meet the criteria for “material contracts” for purposes of Item 601(b)(10), and were therefore not required to be filed as exhibits, either at the time they were executed or at the time of our Form 10-K for the year ended December 31, 2009.In 1 particular, we believe that these contracts are each “such as ordinarily accompanies the kind of business” we conduct, and therefore are “deemed to have been made in the ordinary course of business and need not be filed” unlessthey fall within one of the specified categories. We do not believe that our business was substantially dependent on our contract with any particular component manufacturer. With respect to Enphase, we did not begin selling products with Enphase components until June 2009.Even then, only a portion of our sales consisted of products including Enphase components.Subsequent to 2009, our sales of products including Enphase components have increased, but only recently to a level that could be considered significant.Several competitors to Enphase exist from whom we could potentially buy substitute products.It would also be possible to purchase components from Enphase on a purchase order basis, similar to many of their other customers. However, we note that we announced in September of 2010 that we would be exiting from our historical installation business and focusing our operations on our distribution business.Our distribution business has grown incrementally since this time.We are mindful that this change to our business means we are currently more dependent upon our distribution capabilities and upon particular supply relationships than we were historically.Consequently, we plan to reevaluate the materiality of our commercial agreements, including our agreement with Enphase Energy, on the basis of the criteria under Item601(b)(10) in conjunction with the preparation of our Form 10-K for the year ending December 31, 2010, and to determine based on our current circumstances whether we have additional agreements which are required to be filed as exhibits with our future filings. Intellectual Property, page 8 2. In future filings, please disclose the duration of your patent.Please refer to Item101(h)(4)(vii) of Regulation S-K. In future Form 10-K filings, we will include disclosure of the duration of our patents that we describe in the intellectual property discussion included in “Item 1.Business.” Contractual Obligations, page 24 3. In future filings, please revise your table of contractual obligations to include all of your contractual obligations, including but not limited to your debt agreements and estimated interest payments on your debt agreements based on its current terms.Because the table is aimed at increasing transparency of cash flow, we believe these payments should be included in the table.Please also disclose any assumptions you made to derive these amounts in a footnote to the table.Please show us in your supplemental response what the revisions will look like. Supplementally, we advise the Staff that our table of contractual obligations on page 24 included all of our contractual obligations, including all our debt agreements.The vehicle loans 2 line item in the contractual obligations table matches the current portion of long-term debt and long-term debt, less current portion, line items on our Balance Sheet.Similarly, the capital lease line in the contractual obligations table matches the current portion of capital lease obligations and long-term capital lease obligations, less current portion, line items on the Balance Sheet.We did not include estimated interest payments on the debt agreements for future periods.In our future Form 10-K filings, we will include estimated interest payments in the table.The draft text below reflects our proposed revisions to the Contractual Obligations table to include estimated interest payments: Contractual Obligations The following table summarizes future cash payments to be made under our existing contractual obligations at December 31, 2009: PaymentsDue Obligation Total Lessthan 1year 1-3years 4-5years Morethan 5years Operating leases (1) $ $ $ $
